IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MARK A. EMMETT,                        : No. 397 MAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
STATE CIVIL SERVICE COMMISSION         :
(PENNSYLVANIA LIQUOR CONTROL           :
BOARD),                                :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.